DETAILED ACTION
Claims 1, 18, and 20 are independent claims.  
Claims 1-2, 4-7, 10-11, and 17-20 are amended.  
Claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over MEHTA et al., US Pub. No. 20160142482 (hereinafter as “Mehta”) in view of Guarraci, US Pub. No. 2011/0066668 (hereinafter as “Guarraci”).
Regarding claim 1, Mehta teaches a computer-implemented method, comprising:
receiving, at a virtual file system within a cloud computing environment (pars. [0056] “techniques for implementing information management techniques in a cloud computing environment”, and [0182] “According to various implementations, one or more of the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices.”), replicated data from a physical file system separate from the cloud computing environment; (pars. [0053] “a computing device includes virtualized and/or cloud computing resources. For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor…”, and [0054] “A virtual machine includes an operating system and associated virtual resources, and is hosted simultaneously with another operating system on a physical host computer (or host machine). A hypervisor (typically software, and also known in the art as a virtual machine monitor or a virtual machine manager or "VMM") sits between the virtual machine and the hardware of the physical host machine” such that the third-party cloud computing environment is separated from the physical host computer; and pars. [0154-155]: “…the copying, migration or other movement of data”. Through the “Data movement operations”, the copy of data from the primary storage device at the primary file system, which is interpreted as the physical file system (see par. [0069 and 76-77]) is received and stored at the virtual file system at the cloud storage (see par. [0077 and 86], and the copy of data (e.g., secondary copies) is interpreted as the replicate data corresponding the primary data in the physical file system, par. [0086] “a physical storage device”, and pars. [0177-178] disclosed the data replicating from the primary storage to the secondary storage devices, and “a replication copy” of primary data is equivalent to the replicated data), where the replicated data includes a replica of data stored at the physical file system (e.g., copy of application data is interpreted as the replicated data in the primary storage (e.g., a physical storage system), pars. [0080-83, and 86], e.g., “secondary copies”, “a physical storage device”, and pars. [0177-178] explained above as “replication copy” of primary data stored in the primary storage device=physical file system)
transferring the replicated data from the virtual file system to cloud storage within a cloud computing environment (par. [0056] “techniques for implementing information management techniques in a cloud computing environment”; and pars. [0054 and 86] “virtual machine including an operating system” and “virtualized computing devices”, and [0222] “the transfer of any sensitive objects to a cloud storage site” wherein the sensitive objects is interpreted as the data copies replicating to the cloud storage site, [0297] “multiple storage devices”, “cloud storage” and/or the like see par. [0154]) in response to determining that a priority index score for the replicated data exceeds a predetermined threshold (as indicated above the explanation and quotation in pars. [0069, and 76-77] including the cloud storage component; [0085-86], e.g., “virtualized computing devices” having “virtual disk,”, and [0154-155] illustrated in “data movement operation” for the transferring the copy of data application(s)=replicate data; pars. [0154-155]) wherein the “highest and lowest score” is interpreted as the priority score to the “indexes characteristics, content, and metadata associated with the primary data 112 and /or secondary copies 116. The content indexing can be used to identify files…” at [0196-197], wherein the “second copies” is interpreted as the replicate data, and pars [0288] “…a score equal to or above a threshold can be indicated as candidates for archiving”, and [0289] “exceeds a threshold value”, and “if one or more thresholds are exceeded, archiving can be triggered.”), where the priority index score (pars. [0288-289] wherein the “highest and lowest score” is interpreted as the priority score) is calculated based on an amount of time since the data was accessed, (pars. [0284] “Frequency of use…how many times the application is opened per day, per week, per month, etc.)” is broadly interpreted as amount of time since accessed/opened, and [0287] “frequency of use”, and [0291] “pre-determined amount of time”, and [0317] e.g., “a threshold amount of time” for accessing to “restore an archived application”) and a type of one or more applications that access the data (see again in pars. [0181] and [0287 and 288] “generate a score based on different factors and flag applications 260 for archiving”, see type of application in par. [0095], and [0292] such accesses information=replicate data relating to the applications and/or the operating system).   ***Examiner’s notes: the amended limitation is disclosed/defined/described in the Applicant’s specification at paragraphs [0072-73]); and 
providing access to the replicated data in response to a failure of the physical file system (pars. [0080 and 82-83] accessing via “restoring” the secondary copies of primary data/metadata in the secondary storage devices/system (e.g., virtualized computing devices (par. [0086]) and the cloud storage (par. [0077]) when the deletion, corruption, or disaster the original data/metadata in the physical file system (see par. [0085]))  
Mehta expressly disclosed the migrating copies of application data from the primary storage device to store as backup in the secondary storage device (pars. [0082-83, 0154-157]) or restoring application data from the secondary storage device/subsystem to the primary storage device (see pars. [0154-155]) inherently movement/transferring data between the “a physical storage device” (pars. [0069, 76, and 86]), “a cloud storage” (pars. [0077-78]), and “a virtual machine” (pars. [0054-55]), “a virtualized computing device” (par. [0086]). However, Mehta does not explicitly teach “virtual file system”.
In the same field of endeavor, examiner respectfully submits that Guarraci clearly teaches the transferring the replicate data from the “Virtual File System” to the “Cloud Storage Devices” (see fig. 1B, element 143 and element 147), or further teaches the data transferring between “Local File System” (fig. 1B at element 135 as well-known as a physical disk storage device(s)), “Virtual File System” (Fig. 1B at element 143) and the “Cloud Storage Devices” (fig. 1B at element 147).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Guarraci would have provided Mehta with the above indicated limitation for performing the replicate data migration between the physical file system, virtual file system and cloud storage efficiently.

Regarding claim 3, Mehta and Guarraci teaches: wherein data located at the physical file system is replicated to create the replicated data (Mehta: pars. [0079-81 and 69] wherein the secondary copies of the primary data in the primary storage device is interpreted as the replicate data; and Guarraci: fig. 1B and par. [0059]), and the replicated data is sent asynchronously from the physical file system to the virtual file system as part of an active file management (AFM) operation (Guarraci: fig. 1B and pars. [0053-54] transferring/synchronizing copy=replicate file=data/metadata to the remote cloud storage, and [0066], e.g., “a reliable file management system”=an active file management (AFM)).

Regarding claim 7, Guarraci teaches: removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage (par. [0309]par. [0103] via “deletion of a file and synchronizing the deletion” algorithm) 

Regarding claim 8, Guarraci teaches: wherein the replicated data is maintained within the virtual file system after transferring the replicated data to the cloud storage (pars. [0057] storing copy file to the storage cloud 140, and [0076])

Regarding claim 9, Guarraci teaches: wherein the replicated data is transferred from the virtual file system to the cloud storage utilizing transparent cloud tiering (TCT). (fig. 1B as shown the communicating between local client/user as physical file system, virtual file system/server, and cloud storage in the cloud computing environment implied tier/tiering, par. [0063], e.g., “tier” storage devices)  

Regarding claim 12, Mehta and Guarraci teach: wherein: 
an application running within a user system first requests data from the physical file system (Guarraci: par. [0055] “a software application” submits a request for a file to the API 103), the failure of the physical file system is determined par. [0080] “corruption, disaster”=failure is detected/determined; and Guarraci: pars. [0055 and 56] as explained above), and in response to the determination, a request for the replicated data is redirected to the virtual file system. (pars. [0055] as explained above to the “determining” algorithm, [0069] “bi-directional” in the communication (e.g., “data traffic”) between the local client/user device(s), virtual file system/server, and cloud storage(s)/device(s) implied the redirected to the virtual file system as claimed, fig. 1B)  

Regarding claim 13, Guarraci teaches: wherein the cloud storage returns the replicated data directly to a user system requesting the replicated data from the virtual file system. (fig. 1B: implied the implementation of the copy filed/data transferring from virtual file system 143 to the user/client system 131-A, par. [0059])

Regarding claim 14, Mehta and Guarraci teach: wherein in response to determining that the physical file system is again available (Guarraci: fig. 1B: implied the implementation of the copy filed/data transferring from virtual file system 143 to the user/client system 131-A, pars.  [0055, 59, and 66]), data is sent from the virtual file system and cloud storage to the physical file system (fig. 1B: implied the implementation of the copy filed/data transferring from virtual file system 143 to the user/client system 131-A, par. [0059]), the data including data and metadata that have changed during the failure of the physical file system. (Mehta: pars. [0080 and 82-83] and [0085] “corruption, disaster”=failure; and “the instance in primary data “no longer exists” interpreted as “change during the failure requiring for restoring copy/replicate data; and Guarraci: pars. [0055], e.g., “the file (e.g., metadata and data)…”, [0062], e.g., “files or instructions for modifying…”)

Regarding claim 15, Guarraci teaches: wherein, in response to receiving a request for the replicated data, the virtual file system performs a recall operation at the virtual file system (par. [0127] the virtual file system has reverted back the earlier version(s) implied as the implementing of a “recall” function/operation)  

Regarding claim 16, Mehta and Guarraci teach: wherein the recall operation is performed utilizing a stub located at the virtual file system (Mehta: pars. [0084 and 187] pointer of the stub located at the secondary/virtualized file system; and Guarraci: pars. [0114 and 116], e.g., object ID, block ID). 

Claims 18 (a computer program product) is rejected in the analysis of above claim 1 (a method); and therefore, the claim is rejected on that basis in the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Mehta and Guarraci, and further in view of Kopylovitz et al., US Pub. No. 20130332700 (hereinafter as “Kopylovitz”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claim 1.  However, the combination of Mehta and Guarraci do not explicitly teach the amended limitations: “wherein: providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system, where the stub is used to identify a location of the replicated data within the cloud storage.”
In the same field of endeavor (i.e., data processing), Kopylovitz teaches: 
wherein: providing access to the replicated data in response to the failure of the physical file system (pars. [0002]: “…Cloud storage is a model of networked online storage where data is stored on multiple virtualized storage systems…”, [0011] disclosed the “virtual partitions, one or more snapshots, one or more combinations of a given logical volume and its respective one or more snapshots, etc.” in the logical group of the virtualized storage systems, wherein the “snapshot” in interpreted as the replicated data as known by a skilled artisan, [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system”, [0051] “…(e.g., by disk failure…)”, and [0053-54] discloses the providing access respective data and/or addresses of the data blocks of the virtual unit space) includes performing a recall operation at the virtual file system utilizing a stub located at the virtual file system (pars. [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system” wherein the “forwarding can be utilized for accessing data” in this case is interpreted as the redirected/recall operation(s) as known by a skilled artisan, and [0051] discloses the “virtual data blocks” which is interpreted as the stub(s)), where the stub is used to identify a location of the replicated data within the cloud storage (pars. [0051] “…The virtual data blocks are represented in VDS with the help of virtual disk addresses” which is illustrated to identify a location of data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kopylovitz would have provided Mehta and Guarraci with the above indicated limitation to provide the access to data in the virtual storage systems when the physical storage system, e.g., disk, is failed (Kopylovitz: pars. [0002], [0035 and 0051]).

Claims 5-6, and 17 are rejected under 35 U.S.C. 103 as being obvious over Mehta and Guarraci, and further in view of Ramasamy et al., US Pub. No. 20190227781 (hereinafter as “Ramasamy”).
Regarding claim 5, the claim is rejected by the same reasons set forth above to claim 1.  However, the combination of Mehta and Guarraci do not explicitly teach the amended limitations: “receiving, at the virtual file system, a redirected request for the replicated data in response to the failure of the physical file system.”
In the same field of endeavor (i.e., data processing), Ramasamy teaches: “receiving, at the virtual file system, a redirected request for the replicated data in response to the failure of the physical file system.” (see par. [0051] “implement the service have a data request processing context for the service that they can access and use. In addition, in step 1314, the installer/agent marks the service as warm started following generation of the data context for the service. In the for-loop of steps 1316-1319, for each of the services provided by both the older-version multi-node application and the new-version multi-node application, the installer/agent redirects requests to the service to a temporary queue and carries out a data sync between the two service versions to ensure that they share a common data context.”; and par. [0034] “high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data access bound, suspends execution, or fails.”; and [0036] “…replicates and migrates virtual machines in order to ensure that virtual machines continue to execute despite problems and failures experienced by physical hardware components.”) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ramasamy would have provided Mehta and Guarraci with the above indicated limitation to provide the access to replicate data to perform the operations/executions at the virtual tier per redirect request when the physical system failure (Ramasamy: pars. [0027 and 34]).

Regarding claim 6, Mehta and Guarraci teach: 
creating a stub at the virtual file system when the replicated data is transferred from the virtual file system to the cloud storage (Mehta: pars. [0084], e.g., “After  creations of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112…”, [0187-188]; and Guarraci: e.g., blocks=tubs, see pars. [0064] convert file to blocks at the virtual file system, and [0087]), where the stub includes an inode that identifies a storage location of the replicated data within the cloud storage; (Mehta: pars. [0084], e.g., “After  creations of a secondary copy 116 representative of certain primary data 112, a pointer or other location indicia (e.g., a stub) may be placed in primary data 112…”, [0187-188] detail of the stub as the inode having pointer that identifies a storage location (e.g., address) of the copy of data with the secondary storage=cloud storage, par. [0077]; and Guarraci: see fig. 1B and/or 1C) and 
removing the replicated data from the virtual file system after transferring the replicated data to the cloud storage (Mehta: par. [0136 and 168] discloses the modifying and/or “deleting” data retrieved from the particular secondary storage device=virtual file system; and Guarraci: fig. 3B as explained above, and pars. [0064])
	However, the combination of Mehta and Guarraci do not explicitly teach the amended limitation: “wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing the stub at the virtual file system.”
	In the same field of endeavor (i.e., data processing), Ramasamy teaches: “wherein providing access to the replicated data in response to the failure of the physical file system includes performing a recall operation at the virtual file system utilizing the stub at the virtual file system.” (pars. [0028] discloses the providing “access to the virtual privileged memory through the virtualization layer interface”; and par. [0034] “high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data access bound, suspends execution, or fails.”; and [0036] “…replicates and migrates virtual machines in order to ensure that virtual machines continue to execute despite problems and failures experienced by physical hardware components.” and par. [0051] “implement the service have a data request processing context for the service that they can access and use. In addition, in step 1314, the installer/agent marks the service as warm started following generation of the data context for the service. In the for-loop of steps 1316-1319, for each of the services provided by both the older-version multi-node application and the new-version multi-node application, the installer/agent redirects requests to the service to a temporary queue and carries out a data sync between the two service versions to ensure that they share a common data context.” which implements to the redirect=recall executing=operation as known by a skill artisan) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ramasamy would have provided Mehta 

Regarding claim 17, the claim recites the limitations that appears repeated limitations in claims 6, 10, and 14; therefore, the claim is rejected in the same analysis on the basis of above claims 6, 10, and 14.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Mehta and Guarraci, and further in view of HARIDAS et al., US Pub. No. 20170123890 (hereinafter as “Haridas”).
Regarding claim 10, the claim is rejected by the same reasons set forth above to claim 1.  However, the combination of Mehta and Guarraci do not explicitly teach the limitations: “determining that the virtual file system is available after a corruption of data within the virtual file system; determining that data has changed within the physical file system since a last successful synchronization between the virtual file system and the physical file system; and replicating the data that has changed from the physical file system to the virtual file system.”
In the same field of endeavor, Haridas teaches:
determining that the virtual file system is available after a corruption of data within the virtual file system; (pars. [0263] “one or more Virtual Machines (or “VMs”), and “a destination subsystem 203 (e.g., a failover site” is interpreted as the corruption of data in the virtual file system such that the other secondary copy data to synchronize a source subsystem 201 (e.g., a predation site) to the destination subsystem as available after “a failover” is detected. in case in the primary storage or virtual storage fail interpreted determining the virtual file system, the secondary system will take over (calling failover) as well known by artisan for detecting corruption of data, see further in pars. [0262, 266-267]);
determining that data has changed within the physical file system since a last successful synchronization between the virtual file system and the physical file system; (pars. [0018] “synchronizing primary data to a destination such a failover site using secondary copy data”, [0263] “Live synchronization replication”, wherein the “destination site” is interpret as the virtual file system, and the production site is interpreted as the physical file system) and
replicating the data that has changed from the physical file system to the virtual file system (pars. [0127[ “copying, archiving, migrating, and/or replicating of certain primary data 112 stored in the primary storage device” which is embedded step of “replicating” the primary data/copy of data to the destination subsystem=virtual file system, and [0140 and 166, 169 ])
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Haridas would have provided Mehta and Guarraci with the above indicated limitation to replicate the data (or known technically synchronizing/synchronization) from the physical file system to the virtual file system after detecting the failover/corruption of data within the virtual system for data change, backup/archiving efficiently.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MEHTA et al., US Pub. No. 20160142482 (hereinafter as “Mehta”) in view of Ramasamy et al., US Pub. No. 20190227781 (hereinafter as “Ramasamy”), and further in view of Kopylovitz et al., US Pub. No. 20130332700 (hereinafter as “Kopylovitz”).
Regarding claim 1, Mehta teaches a computer-implemented method, comprising:
receiving, at a virtual file system within a cloud computing environment (pars. [0056] “techniques for implementing information management techniques in a cloud computing environment”, and [0182] “According to various implementations, one or more of the storage devices of the target-side and/or source-side of an operation can be cloud-based storage devices.”), replicated data from a physical file system separate from the cloud computing environment; (pars. [0053] “a computing device includes virtualized and/or cloud computing resources. For instance, one or more virtual machines may be provided to the organization by a third-party cloud service vendor…”, and [0054] “A virtual machine includes an operating system and associated virtual resources, and is hosted simultaneously with another operating system on a physical host computer (or host machine). A hypervisor (typically software, and also known in the art as a virtual machine monitor or a virtual machine manager or "VMM") sits between the virtual machine and the hardware of the physical host machine” such that the third-party cloud computing environment is separated from the physical host computer; and pars. [0154-155]: “…the copying, migration or other movement of data”. Through the “Data movement operations”, the copy of data from the primary storage device at the primary file system, which is interpreted as the physical file system (see par. [0069 and 76-77]) is received and stored at the virtual file system at the cloud storage (see par. [0077 and 86], and the copy of data (e.g., secondary copies) is interpreted as the replicate data corresponding the primary data in the physical file system, par. [0086] “a physical storage device”, and pars. [0177-178] disclosed the data replicating from the primary storage to the secondary storage devices, and “a replication copy” of primary data is equivalent to the replicated data), where the replicated data includes a replica of data stored at the physical file system (e.g., copy of application data is interpreted as the replicated data in the primary storage (e.g., a physical storage system), pars. [0080-83, and 86], e.g., “secondary copies”, “a physical storage device”, and pars. [0177-178] explained above as “replication copy” of primary data stored in the primary storage device=physical file system)
transferring the replicated data from the virtual file system to cloud storage within a cloud computing environment (par. [0056] “techniques for implementing information management techniques in a cloud computing environment”; and pars. [0054 and 86] “virtual machine including an operating system” and “virtualized computing devices”, and [0222] “the transfer of any sensitive objects to a cloud storage site” wherein the sensitive objects is interpreted as the data copies replicating to the cloud storage site, [0297] “multiple storage devices”, “cloud storage” and/or the like see par. [0154]) in response to determining that a priority index score for the replicated data exceeds a predetermined threshold (as indicated above the explanation and quotation in pars. [0069, and 76-77] including the cloud storage component; [0085-86], e.g., “virtualized computing devices” having “virtual disk,”, and [0154-155] illustrated in “data movement operation” for the transferring the copy of data application(s)=replicate data; pars. [0154-155]) wherein the “highest and lowest score” is interpreted as the priority score to the “indexes characteristics, content, and metadata associated with the primary data 112 and /or secondary copies 116. The content indexing can be used to identify files…” at [0196-197], wherein the “second copies” is interpreted as the replicate data, and pars [0288] “…a score equal to or above a threshold can be indicated as candidates for archiving”, and [0289] “exceeds a threshold value”, and “if one or more thresholds are exceeded, archiving can be triggered.”), where the priority index score (pars. [0288-289] wherein the “highest and lowest score” is interpreted as the priority score) is calculated based on an amount of time since the data was accessed (pars. [0284] “Frequency of use…how many times the application is opened per day, per week, per month, etc.)” is broadly interpreted as amount of time since accessed/opened, and [0287] “frequency of use”, and [0291] “pre-determined amount of time”, and [0317] e.g., “a threshold amount of time” for accessing to “restore an archived application”) and a type of one or more applications that access the data (see again in pars. [0181] and [0287 and 288] “generate a score based on different factors and flag applications 260 for archiving”, see type of application in par. [0095], and [0292] such accesses information=replicate data relating to the applications and/or the operating system).   ***Examiner’s notes: the amended limitation is disclosed/defined/described in the Applicant’s specification at paragraphs [0072-73]). 

Mehta does not explicitly teach the limitations: “receiving, at the virtual file system, a redirected request for the replicated data in response to a failure of the physical file system to service a request for data from the physical file system;” and “performing, by the virtual file system in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing a stub located at the virtual file system, where the stub is used to identify a location of the replicated data within the cloud storage.”
In the same field of endeavor (i.e., data processing), Ramasamy teaches: “receiving, at the virtual file system, a redirected request for the replicated data in response to the failure of the physical file system to service a request for data from the physical file system.” (see par. [0051] “implement the service have a data request processing context for the service that they can access and use. In addition, in step 1314, the installer/agent marks the service as warm started following generation of the data context for the service. In the for-loop of steps 1316-1319, for each of the services provided by both the older-version multi-node application and the new-version multi-node application, the installer/agent redirects requests to the service to a temporary queue and carries out a data sync between the two service versions to ensure that they share a common data context.”; and par. [0034] “high availability by migrating virtual machines to most effectively utilize underlying physical hardware resources, to replace virtual machines disabled by physical hardware problems and failures, and to ensure that multiple virtual machines supporting a high-availability virtual appliance are executing on multiple physical computer systems so that the services provided by the virtual appliance are continuously accessible, even when one of the multiple virtual appliances becomes compute bound, data access bound, suspends execution, or fails.”; and [0036] “…replicates and migrates virtual machines in order to ensure that virtual machines continue to execute despite problems and failures experienced by physical hardware components.”) 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ramasamy would have provided Mehta with the above indicated limitation to provide the access to replicate data to perform the operations/executions at the virtual tier per redirect request when the physical system failure (Ramasamy: pars. [0027 and 34]).

Mehta and Ramasamy do not explicitly teach: “performing, by the virtual file system in response to receiving the redirected request for the replicated data, a recall operation at the virtual file system utilizing a stub located at the virtual file system, where the stub is used to identify a location of the replicated data within the cloud storage.”
In the same field of endeavor (i.e., data processing), Kopylovitz teaches: 
performing, by the virtual file system in response to receiving the redirected request for the replicated data (par. [0044] discloses the “operable to redirect the request/update…”), a recall operation at the virtual file system utilizing a stub located at the virtual file system (pars. [0035] discloses that “…If a portion of the data requested is not stored by the first storage system, but is stored by a second storage system of the cloud storage arrangement, scale-out techniques such as data forwarding can be utilized for accessing data stored by the second storage system” wherein the “forwarding can be utilized for accessing data” in this case is interpreted as the redirected/recall operation(s) as known by a skilled artisan, and [0051] discloses the “virtual data blocks” which is interpreted as the stub(s)), where the stub is used to identify a location of the replicated data within the cloud storage (pars. [0051] “…The virtual data blocks are represented in VDS with the help of virtual disk addresses” which is illustrated to identify a location of data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kopylovitz would have provided Mehta and Ramasamy with the above indicated limitation to provide the access to data in the virtual storage systems when the physical storage system, e.g., disk, is failed (Kopylovitz: pars. [0002], [0035 and 0051]).

Allowable Subject Matter
Claims 2, 11, and 19, in combination of the all amended limitations as considered a whole together, are objected to as being dependent upon the rejected base claim 1 (same analysis as to claims 18 and 20), but would be allowable if rewritten in independent form having all amended limitations as considered a whole together with including all of the limitations of the rejected base claims (see Applicant’s figs. 5-6, and 7-8, and pars. [0072-74,75, 77, 80, and 96]).
Claim 20 will be allowable if the claim amends to added back the limitation “provide access to the replicated data in response to a failure of the physical file system utilizing the virtual files system and the cloud storage” as indicated/recited in claims 1 and 2.
Response to Arguments
Referring to claim rejections under 35 U.S.C., Applicant’s arguments (Remarks, pages 11-13) on 08/06/2021 to the limitation in claim 1 (same as claims 18 and 20) have been considered but they are not persuasive.
Regarding claim 1, Applicant argued that Mehta fails to teach “transferring the replicated data from the virtual file system to cloud storage in response to determining that a priority index score for the replicated data exceeds a predetermined threshold, where the priority index score is calculated based on an amount of time since the data was accessed and a type of one or more applications that access the data” (Remarks, page 11)
Examiner is not persuaded because Mehta technically teaches or expressly suggests the amended limitations in claim 1 (see the above set forth rejections).  Mehta teaches data movement operations for executing the transferring  data/metadata/information copies/replication associate with the particular type of application from/to the primary storage system to/from the secondary storage system (see overall computing operation systems in figs. 1A-1E) wherein the systems are disclosed/defined as the “A virtual machine includes an operating system… another operating system on a physical host computer …” (pars. [0076-77]) in the cloud services (pars. [0078] and [0222, 297]) having the cloud storage/secondary storage system (par. [0297]), the data movement operations including the well known as backup operation, replication operation, snapshot, restore/recover operations, etc. (pars. [0148], [0153-155] and [0177-178]).  Mehta expressly discloses/teaches the “highest and lowest score” to the “indexes characteristics, content, and metadata associated with the [0154-155, 196-197, 288]), and the score is compared to the predetermined threshold (pars. [0288-289]), and the score is weighted of the application with the replicate data (as explained above) based on “how often the file are access”/“Frequency of use…how many times the application is opened per day, per week, per month, etc…” = amount of time since accessed/opened, and “pre-determined amount of time” (see in pars. [0284, 287-288, 291]) and a type of one or more applications that access the data (see again in pars. [0181] and [0287 and 288] “generate a score based on different factors and flag applications 260 for archiving”, see type of application in par. [0095], and [0292]. The different factors is general embedded the frequency of use/number of time since data is/are access, and the flag applications embedded the at least type of application as claimed).  Mehta further teaches or expressly discloses accessing via “restoring” operation of the secondary copies of primary data/metadata in the secondary storage devices/system (e.g., virtualized computing devices (pars. [0080, 82-83, and 86]) and the cloud storage (see par. [0077]) when the deletion, corruption, or disaster the original data/metadata in the physical file system (see par. [0085]). Therefore, Mehta teaches or expressly discloses the claim limitation “providing access to the replicated data in response to a failure of the physical file system.” 
Applicant also argued that Guarraci fails to teach “providing access to the replicated data in response to a failure of the physical file system, utilizing the virtual file system and the cloud storage” (Remarks, page 10).
pars. [0082-83, 0154-157]) between the “a physical storage device” (pars. [0069, 76, and 86]), “a cloud storage” (pars. [0077-78]), and “a virtualized computing device” having the “virtual disk created on a physical storage device” (par. [0086]), examiner respectfully submits that Guarraci clearly teaches the transferring the replicate data from the physical file system (fig. 1B, element 135) to the “Cloud Storage Devices” (fig. 1B, element 147 via connected the “Virtual File System Server” at element 143”) wherein the “Local File System” at the client device is associated with the “Local Storage Devices” at element 137 as well-known as a physical disk storage device(s)) and see further in the fig. 1C illustrated the connected between the client with the physical storage device, the “virtual file system”, and the Cloud Platform having the cloud storage devices. 
For the at least above reasons, the rejections are still maintained.
Any other claims argued merely because of a dependency on a previouslyargued claim(s) in the arguments presented to the examiner, 08/06/2021, are moot in view of the examiner's interpretation of the claims and art and are still considered rejected based on their respective rejections from at least a prior Office action (part(s) of recited above). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009.  The examiner can normally be reached on M-F 9:30 am - 5:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jessica N Le/Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169